 

Exhibit 10.16

Cameron International Corporation

Equity Incentive Plan

(Amended and Restated as of January 1, 2013)

 

 

Cameron International Corporation (the “Company”), a Delaware corporation,
hereby amends and restates the following 2005 Equity Incentive Plan (the
“Plan”).

 

1.    Purpose of the Plan

 

The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining selected individuals to serve as employees and
directors of the Company who are expected to contribute to the Company’s success
and to achieve long-term objectives which will inure to the benefit of all
stockholders of the Company through the additional incentives inherent in the
Awards hereunder.

 

2.    Definitions

 

2.1“Authorized Officer” shall mean the Chairman of the Board, the Chief
Executive Officer of the Company or the senior human resources officer of the
Company (or any other senior officer of the Company to whom any of such
individuals shall delegate the authority to execute any Award Agreement).

 

2.2“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock
Award, Performance Award, Stock Unit Award, Cash Award or any other right,
interest or option relating to Shares or other property (including cash) granted
pursuant to the provisions of the Plan.

 

2.3“Award Agreement” shall mean any agreement, contract or other instrument or
document evidencing any Award granted by the Committee hereunder. Such agreement
may be in electronic or written form.

 

2.4“Board” shall mean the board of directors of the Company.

 

2.5“Cash Award” shall mean an Award denominated in cash.

 

2.6“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

2.7“Committee” shall mean the committee of the Board charged with oversight of
the Company’s incentive compensation and equity-based plans, which, at the time
of the adoption of this Plan is the Compensation and Governance Committee. The
Committee consists and always will consist of no fewer than two Directors.

 

2.8“Covered Employee” shall mean a “covered employee” within the meaning of
Section 162(m) of the Code.

 

 

--------------------------------------------------------------------------------

 

2.9“Director” shall mean a non-employee member of the Board and any prospective
director conditioned upon, and effective not earlier than, such person’s
becoming a non-employee member of the Board.

2.10“Dividend Equivalents” shall have the meaning set forth in Section 12.5.

 

2.11“Employee” shall mean any employee of the Company or any Subsidiary and any
prospective employee conditioned upon, and effective not earlier than, such
person’s becoming an employee of the Company or any Subsidiary.

 

2.12“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

2.13“Fair Market Value” shall mean, with respect to any property other than
Shares, the market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee. The Fair
Market Value of a Share shall mean, as of a particular date, (1) if Shares are
listed on a national securities exchange, the closing sales price per Share on
the consolidated transaction reporting system for the principal national
securities exchange on which Shares are listed on that date, or, if there shall
have been no such sale so reported on that date, on the last preceding date on
which such a sale was so reported, (2) if the Shares are not so listed, the
average of the closing bid and asked price on that date, or, if there are no
quotations available for such date, on the last preceding date on which such
quotations shall be available, as reported by an inter-dealer quotation system,
(3) if Shares are not publicly traded, the most recent value determined by an
independent appraiser appointed by the Committee for such purpose, or (4) if
none of the above are applicable, the fair market value of a Share as determined
in good faith by the Committee.

 

2.14“Freestanding Stock Appreciation Right” shall have the meaning set forth in
Section 6.1.

 

2.15“Incentive Stock Option” shall mean an Option intended to qualify as an
“incentive stock option” as defined in Section 422 of the Code.

 

2.16“Limitations” shall have the meaning set forth in Section 10.5.

 

2.17“Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.

 

2.18“Participant” shall mean an Employee or Director to whom an Award has been
made under this Plan.

 

2.19“Payee” shall have the meaning set forth in Section 13.1.

 

2.20“Performance Award” shall mean any Award of Performance Shares, Performance
Units or any other Award made subject to the attainment of performance goals
granted pursuant to Article 9.

 

 

--------------------------------------------------------------------------------

 

2.21“Performance Period” shall mean that period established by the Committee at
the time any Performance Award is granted or at any time thereafter during which
any performance goals specified by the Committee with respect to such Award are
to be measured.

 

2.22“Performance Share” shall mean any grant pursuant to Article 9 of a unit
valued by reference to a designated number of Shares, which value may be paid to
the Participant by delivery of such property as the Committee shall determine,
including cash, Shares, other property, or any combination thereof, upon
achievement of such performance goals during the Performance Period as the
Committee shall establish at the time of such grant or thereafter.

 

2.23“Performance Unit” shall mean any grant pursuant to Article 9 of a unit
valued by reference to a designated amount of property (including cash and
Shares), which value may be paid to the Participant by delivery of such property
as the Committee shall determine, including cash, Shares, other property, or any
combination thereof, upon achievement of such performance goals during the
Performance Period as the Committee shall establish at the time of such grant or
thereafter.

 

2.24“Permitted Assignee” shall have the meaning set forth in Section 12.3.

 

2.25“Prior Plans” shall mean, collectively, the NATCO Group, Inc. 1998 Employee
Stock Option Plan, the NATCO Group, Inc. 2004 Stock Incentive Plan, the NATCO
Group, Inc. 2006 Long-Term Incentive Plan, the Company’s Long-Term Incentive
Plan, the Company’s Broadbased 2000 Incentive Plan, and the Company’s 1995 Stock
Option Plan for Non-Employee Directors.

 

2.26“Restatement Date” shall mean January 1, 2013.

 

2.27“Restricted Stock” shall mean any Share issued with the restriction that the
holder may not sell, transfer, pledge or assign such Share and with such other
restrictions as the Committee, in its sole discretion, may impose (including any
restriction on the right to vote such Share and the right to receive any
dividends), which restrictions may lapse separately or in combination at such
time or times, in installments or otherwise, as the Committee may deem
appropriate.

 

2.28“Restriction Period” shall have the meaning set forth in Section 7.1.

 

2.29“Restricted Stock Award” shall have the meaning set forth in Section 7.1.

 

2.30“Shares” shall mean the shares of common stock of the Company, par value
$.01 per share.

 

2.31“Stock Appreciation Right” shall mean the right granted to a Participant
pursuant to Section 6.

 

2.32“Stock Unit Award” shall have the meaning set forth in Section 8.1.

 

2.33“Subsidiary” shall mean (i) in the case of a corporation, a “subsidiary
corporation” of the Company as defined in Section 424(f) of the Code and (ii) in
the case of a partnership or other business entity not organized as a
corporation, any such business entity of which the Company directly or
indirectly owns 50% or more of the voting, capital or profits interests (whether
in the form of partnership interests, membership interests or otherwise).

 

--------------------------------------------------------------------------------

 

 

2.34“Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines.

2.35“Tandem Stock Appreciation Right” shall have the meaning set forth in
Section 6.1.

 

3.    Shares Subject to the Plan

 

3.1Number of Shares.

a.Subject to adjustment under Section 12.2, on or after the Restatement Date a
total of 15,242,718 Shares shall be authorized for grant under the Plan, less
one (1) Share for every one (1) Share that was subject to an Option or SAR
granted after December 31, 2012 and one and seventy-nine hundredths (1.79)
Shares for every one Share that was subject to an Award other than an Option or
SAR granted after December 31, 2012.

 

b.If (i) any Shares subject to an Award are forfeited, an Award expires or an
Award is settled for cash (in whole or in part), or (ii) after December 31, 2012
any Shares subject to an award under any Prior Plan are forfeited, an award
under any Prior Plan expires or is settled for cash (in whole or in part), then
in each such case the Shares subject to such Award or award under any Prior Plan
shall, to the extent of such forfeiture, expiration or cash settlement, again be
available for Awards under the Plan, in accordance with Section 3.1(d) below. In
the event that withholding tax liabilities arising from an Award other than an
Option or Stock Appreciation Right or, after December 31, 2012, an award other
than an option or stock appreciation right under any Prior Plan are satisfied by
the tendering of Shares (either actually or by attestation) or by the
withholding of Shares by the Company, the Shares so tendered or withheld shall
again be available for Awards under the Plan in accordance with Section 3.1(d)
below. Notwithstanding anything to the contrary contained herein, the following
Shares shall not be added to the Shares authorized for grant under paragraph (a)
of this Section: (i) Shares tendered by the Participant or withheld by the
Company in payment of the purchase price of an Option or, after December 31,
2012, an option under any Prior Plan, (ii) Shares tendered by the Participant or
withheld by the Company to satisfy any tax withholding obligation with respect
to Options or Stock Appreciation Rights or, after December 31, 2012, options or
stock appreciation rights under any Prior Plan, (iii) Shares subject to a Stock
Appreciation Right or, after December 31, 2012, a stock appreciation right under
any Prior Plan that are not issued in connection with its stock settlement on
exercise thereof, and (iv) Shares reacquired by the Company on the open market
or otherwise using cash proceeds from the exercise of Options or, after
December 31, 2012, options under any Prior Plan.

 

c.Substitute Awards shall not reduce the Shares authorized for grant under the
Plan or authorized for grant to a Participant in any calendar year.
Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by shareholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable

 

--------------------------------------------------------------------------------

 

to the holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors prior to such acquisition or combination.

 

d.Any Shares that again become available for grant pursuant to this Section
shall be added back as (i) one (1) Share for every one (1) Share subject to
Options or Stock Appreciation Rights granted under the Plan or options or stock
appreciation rights granted under any Prior Plan, and (ii) as one and
seventy-nine hundredths (1.79) Shares for every one (1) Share subject to Awards
other than Options or Stock Appreciation Rights granted under the Plan or awards
other than options or stock appreciation rights granted under any Prior Plan.

 

e.The aggregate grant date fair value of awards to a Director in any calendar
year shall not exceed $500,000.

 

3.2Character of Shares. Any Shares issued hereunder may consist, in whole or in
part, of authorized and unissued shares, treasury shares or shares purchased in
the open market or otherwise.

 

4.    Eligibility and Administration

 

4.1Eligibility. Any Employee or Director shall be eligible to be selected as a
Participant.

 

4.2Administration.

a.The Plan shall be administered by the Committee. The Committee shall have full
power and authority, subject to the provisions of the Plan and subject to such
orders or resolutions not inconsistent with the provisions of the Plan as may
from time to time be adopted by the Board, to: (i) select the Employees and
Directors to whom Awards may from time to time be granted hereunder; (ii)
determine the type or types of Awards, not inconsistent with the provisions of
the Plan, to be granted to each Participant hereunder; (iii) determine the
number of Shares to be covered by each Award granted hereunder; (iv) determine
the terms and conditions, not inconsistent with the provisions of the Plan, of
any Award granted hereunder; (v) determine whether, to what extent and under
what circumstances Awards may be settled in cash, Shares or other property; (vi)
determine whether, to what extent, and under what circumstances cash, Shares,
other property and other amounts payable with respect to an Award made under the
Plan shall be deferred either automatically or at the election of the
Participant; (vii) determine whether, to what extent and under what
circumstances any Award shall be canceled or suspended; (viii) interpret and
administer the Plan and any instrument or agreement entered into under or in
connection with the Plan, including any Award Agreement; (ix) correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent that the Committee shall deem desirable to
carry it into effect; (x) establish such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
(xi) determine whether any Award will have Dividend Equivalents; and (xii) make
any other determination and take any

 

--------------------------------------------------------------------------------

 

other action that the Committee deems necessary or desirable for administration
of the Plan. Subject to Section 5.3 and Section 6.2(a) hereof, the Committee
may, in its discretion, (x) provide for the extension of the exercisability of
an Award, or (y) in the event of death, disability, retirement or change of
control, accelerate the vesting or exercisability of an Award, eliminate or make
less restrictive any restrictions contained in an Award, waive any restriction
or other provision of this Plan or an Award or otherwise amend or modify an
Award in any manner that is, in either case, (1) not adverse to the Participant
to whom such Award was granted, (2) consented to by such Participant or (3)
authorized by Section 12.2 hereof; provided, however, that no such action shall
permit the term of any Option to be greater than 10 years from its Grant Date.

 

b.Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant, and any Subsidiary.
A majority of the members of the Committee may determine its actions and fix the
time and place of its meetings.

 

4.3Delegation of Authority. The Committee may delegate any of its authority to
grant Awards to Employees who are not subject to Section 16(b) of the Exchange
Act, subject to Section 4.2(a) above, to the Board or to any other committee of
the Board, provided such delegation is made in writing and specifically sets
forth such delegated authority. The Committee may also delegate to an Authorized
Officer authority to execute on behalf of the Company any Award Agreement. The
Committee and the Board, as applicable, may engage or authorize the engagement
of a third party administrator to carry out administrative functions under this
Plan. Any such delegation hereunder shall only be made to the extent permitted
by applicable law.

 

4.4Indemnity. No member of the Board or the Committee or officer of the Company
to whom the Committee has delegated authority in accordance with the provisions
of Section 4.3 of this Plan shall be liable for anything done or omitted to be
done by him, by any member of the Board or the Committee or by any officer of
the Company in connection with the performance of any duties under this Plan,
except for his own willful misconduct or as expressly provided by statute.

 

5.    Options

 

5.1Grant of Options. Options may be granted hereunder to Participants either
alone or in addition to other Awards granted under the Plan. Any Option shall be
subject to the terms and conditions of this Article and to such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall deem desirable.

 

5.2Award Agreements. All Options granted pursuant to this Article shall be
evidenced by a written or electronic Award Agreement in such form and containing
such terms and conditions as the Committee shall determine which are not
inconsistent with the provisions of the Plan, including, if required by the
Committee, execution by the Participant to whom the Award is granted. The terms
of Options need not be the same with respect to each Participant. Granting of an
Option pursuant to the Plan shall impose no obligation on the recipient to
exercise such Option. Any individual who is granted an Option pursuant to this
Article may hold more than one Option granted pursuant to the Plan at the same
time.

 

 

--------------------------------------------------------------------------------

 

5.3Option Price. Other than in connection with Substitute Awards, the option
price per each Share purchasable under any Option granted pursuant to this
Article shall not be less than 100% of the Fair Market Value of such Share on
the date of grant of such Option. Other than pursuant to Section 12.2, the
Committee shall not, without the approval of the Company’s stockholders, (a)
lower the option price per Share of an Option after it is granted, (b) cancel an
Option when the option price per Share exceeds the Fair Market Value of the
underlying Shares in exchange for cash or for another Award (other than in
connection with Substitute Awards), and (c) take any other action with respect
to an Option that may be treated as a repricing under the rules and regulations
of the principal national securities exchange on which Shares are listed.

 

5.4Option Term. The term of each Option shall be fixed by the Committee in its
sole discretion; provided that no Option shall be exercisable after the
expiration of 10 years from the date the Option is granted; provided further,
that if an Option other than an Incentive Stock Option would otherwise expire
when trading in Shares is prohibited by law or by Company insider trading
policy, the Award Agreement may provide for the automatic extension of the
Option term to the 30 th day after expiration of such prohibition; provided
further, that any such extension will not subject the Option to Code Section
409A.

 

5.5Exercise of Options. Vested Options granted under the Plan may be exercised
by the Participant, by a Permitted Assignee thereof, or by the Participant’s
executors, administrators, guardian or legal representative as to all or part of
the Shares covered thereby, by the giving of notice of exercise to the Company
or its designated agent, specifying the number of Shares to be purchased,
accompanied by payment of the full purchase price for the Shares being
purchased. Unless otherwise provided in an Award Agreement, full payment of such
purchase price shall be made at the time of exercise and shall be made (a) in
cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds), (b) by tendering previously acquired
Shares (either actually or by attestation, valued at their then-Fair Market
Value), (c) with the consent of the Committee, by delivery of other
consideration (including, where permitted by law and the Committee, other
Awards) having a Fair Market Value on the exercise date equal to the total
purchase price, (d) with the consent of the Committee, by withholding Shares
otherwise issuable in connection with the exercise of the Option, (e) through
any other method specified in an Award Agreement, or (f) any combination of any
of the foregoing. The notice of exercise, accompanied by such payment, shall be
delivered to the Company at its principal business office or such other office
as the Committee may from time to time direct, and shall be in such form,
containing such further provisions consistent with the provisions of the Plan,
as the Committee may from time to time prescribe. In no event may any Option
granted hereunder be exercised for a fraction of a Share. No adjustment shall be
made for ordinary cash dividends or other rights for which the record date is
prior to the date as of which the Participant exercises the Option and becomes
the sole owner of the subject Shares. An Option shall be automatically exercised
as of the end of the last day of the term of the Option, if the Option price is
less than the Fair Market Value of a Share on such date, on a net exercise basis
as contemplated by Section 5.5(d) and with tax withholding satisfied by the
Company retaining Shares from the exercise as contemplated by Section 13.1.

 

5.6Form of Settlement. In its sole discretion, the Committee may provide, at the
time of grant, that the Shares to be issued upon an Option’s exercise shall be
in the form of Restricted Stock or other similar securities, or may reserve the
right so to provide after the time of grant.

 

 

--------------------------------------------------------------------------------

 

5.7Incentive Stock Options. The Committee may grant Incentive Stock Options to
any Employee of the Company or any Subsidiary, subject to the requirements of
Section 422 of the Code. Notwithstanding anything in Section 3.1 to the contrary
and solely for the purposes of determining whether Shares are available for the
grant of “incentive stock options” under the Plan, the maximum aggregate number
of Shares with respect to which “incentive stock options” may be granted under
the Plan shall be 15,242,718 Shares.

 

6.    Stock Appreciation Rights

 

6.1Grant and Exercise. The Committee may provide Stock Appreciation Rights (a)
in conjunction with all or part of any Option granted under the Plan or at any
subsequent time during the term of such Option (“Tandem Stock Appreciation
Right”), (b) in conjunction with all or part of any Award (other than an Option)
granted under the Plan or at any subsequent time during the term of such Award,
or (c) without regard to any Option or other Award (a “Freestanding Stock
Appreciation Right”), in each case upon such terms and conditions as the
Committee may establish in its sole discretion.

 

6.2Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, including the following:

 

a.Upon the exercise of a Stock Appreciation Right, the holder shall have the
right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise or such other amount as the Committee shall so determine at any
time during a specified period before the date of exercise over (ii) the grant
price of the right on the date of grant, or in the case of a Tandem Stock
Appreciation Right granted on the date of grant of the related Option, as
specified by the Committee in its sole discretion, which, except in the case of
Substitute Awards or in connection with an adjustment provided in Section 12.2,
shall not be less than the Fair Market Value of one Share on such date of grant
of the right or the related Option, as the case may be other than pursuant to
Section 12.2, the Committee shall not, without the approval of the Company
stockholders, (a) lower the grant price of a Stock Appreciation Right after it
is granted, (b) cancel a Stock Appreciation Right when the grant price exceeds
the Fair Market Value of the underlying Shares in exchange for cash or for
another Award (other than in connection with Substitute Awards), and (c) take
any other action with respect to a Stock Appreciation Right that may be treated
as a repricing under the rules and regulations of the national securities
exchange on which Shares are listed.

 

b.Upon the exercise of a Stock Appreciation Right, the Committee shall determine
in its sole discretion whether payment shall be made in cash, in whole Shares or
other property, or any combination thereof.

 

c.Any Tandem Stock Appreciation Right may be granted at the same time as the
related Option is granted or at any time thereafter before exercise or
expiration of such Option.

 

d.Any Tandem Stock Appreciation Right related to an Option may be exercised only
when the related Option would be exercisable and the Fair Market Value of the
Shares subject to the related Option exceeds the option price at which Shares
can be

 

--------------------------------------------------------------------------------

 

acquired pursuant to the Option. In addition, if a Tandem Stock Appreciation
Right exists with respect to less than the full number of Shares covered by a
related Option, then an exercise or termination of such Option shall not reduce
the number of Shares to which the Tandem Stock Appreciation Right applies until
the number of Shares then exercisable under such Option equals the number of
Shares to which the Tandem Stock Appreciation Right applies.

 

e.Any Option related to a Tandem Stock Appreciation Right shall no longer be
exercisable to the extent the Tandem Stock Appreciation Right has been
exercised.

 

f.The provisions of Stock Appreciation Rights need not be the same with respect
to each recipient.

 

g.The Committee may impose such other conditions or restrictions on the terms of
exercise and the exercise price of any Stock Appreciation Right, as it shall
deem appropriate, including providing that the exercise price of a Tandem Stock
Appreciation Right may be less than the Fair Market Value on the date of grant
if the Tandem Stock Appreciation Right is added to an Option following the date
of the grant of the Option. Notwithstanding the foregoing provisions of this
Section 6.2(g), but subject to Section 12.2, a Freestanding Stock Appreciation
Right shall be evidenced by an electronic or written Award Agreement and
generally have the same terms and conditions as Options, including (i) an
exercise price not less than Fair Market Value on the date of grant and (ii) a
term not greater than 10 years (including an extension of term as provided in
Section 5.4 and automatic exercise of an otherwise expiring Award provided in
Section 5.5). In addition to the foregoing, but subject to Section 12.2, the
base amount of any Stock Appreciation Right shall not be reduced after the date
of grant.

 

h.The Committee may impose such terms and conditions on Stock Appreciation
Rights granted in conjunction with any Award (other than an Option) as the
Committee shall determine in its sole discretion.

 

7.    Restricted Stock Awards

 

7.1Grants. Awards of Restricted Stock may be issued hereunder to Participants
either alone or in addition to other Awards granted under the Plan (a
“Restricted Stock Award”), and such Restricted Stock Awards shall also be
available as a form of payment of Performance Awards and other earned cash-based
incentive compensation. A Restricted Stock Award shall be subject to
restrictions imposed by the Committee covering a period of time specified by the
Committee (the “Restriction Period”). The Committee has absolute discretion to
determine whether any consideration (other than services) is to be received by
the Company or any Subsidiary as a condition precedent to the issuance of
Restricted Stock.

 

7.2Award Agreements. The terms of any Restricted Stock Award granted under the
Plan shall be set forth in an electronic or written Award Agreement which shall
contain provisions determined by the Committee and not inconsistent with the
Plan. The terms of Restricted Stock Awards need not be the same with respect to
each Participant.

 

 

--------------------------------------------------------------------------------

 

7.3Rights of Holders of Restricted Stock. Beginning on the date of grant of the
Restricted Stock Award and subject to the terms and conditions of the Award, the
Participant shall become a shareholder of the Company with respect to all Shares
subject to the Award and shall have all of the rights of a shareholder,
including the right to vote such Shares and the right to receive distributions
made with respect to such Shares; provided, however, that any Shares or any
other property (other than cash) distributed as a dividend or otherwise with
respect to any Restricted Stock as to which the restrictions have not yet lapsed
shall be subject to the same restrictions as such Restricted Stock.

 

8.    Stock Unit Awards; Cash Awards

 

8.1Grants. Other Awards of units having a value equal to a number of Shares
(“Stock Unit Awards”) may be granted hereunder to Participants, in addition to
other Awards granted under the Plan. Stock Unit Awards shall also be available
as a form of payment of other Awards granted under the Plan and other earned
cash-based incentive compensation.

 

8.2Award Agreements. The terms of Stock Unit Awards granted under the Plan shall
be set forth in an electronic or written Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan. The
terms of such Awards need not be the same with respect to each Participant.

 

8.3Payment. Except as provided in Article 10 or as may be provided in an Award
Agreement, Stock Unit Awards may be paid in cash, Shares, other property, or any
combination thereof, in the sole discretion of the Committee at the time of
payment. Stock Unit Awards may be paid in a lump sum or in installments or, in
accordance with procedures established by the Committee, on a deferred basis.

 

8.4Cash Awards. An Employee Award may be in the form of a Cash Award. The terms,
conditions and limitations applicable to a Cash Award, including, but not
limited to, vesting or other restrictions, shall be determined by the Committee.

 

9.    Performance Awards

 

9.1Grants. Performance Awards in the form of Performance Shares or Performance
Units, as determined by the Committee in its sole discretion, may be granted
hereunder to Participants, for no consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. The performance goals to be achieved for
each Performance Period shall be conclusively determined by the Committee and
may be based upon the criteria set forth in Section 10.2.

 

9.2Award Agreements. The terms of any Performance Award granted under the Plan
shall be set forth in an electronic or written Award Agreement which shall
contain provisions determined by the Committee and not inconsistent with the
Plan, including whether such Awards shall have Dividend Equivalents. The terms
of Performance Awards need not be the same with respect to each Participant.

 

 

--------------------------------------------------------------------------------

 

9.3Terms and Conditions. The performance criteria to be achieved during any
Performance Period and the length of the Performance Period shall be determined
by the Committee upon the grant of each Performance Award. The amount of the
Award to be distributed shall be conclusively determined by the Committee.

 

9.4Payment. Except as provided in Article 11 or as may be provided in an Award
Agreement, Performance Awards will be distributed only after the end of the
relevant Performance Period. Performance Awards may be paid in cash, Shares,
other property, or any combination thereof, in the sole discretion of the
Committee at the time of payment. Performance Awards may be paid in a lump sum
or in installments following the close of the Performance Period or, in
accordance with procedures established by the Committee, on a deferred basis.

 

10.    Code Section 162(m) Provisions

 

10.1Covered Employees. Notwithstanding any other provision of the Plan, if the
Committee determines at the time a Restricted Stock Award, a Performance Award,
a Stock Unit Award, or Cash Award is granted to a Participant who is, or is
likely to be, as of the end of the tax year in which the Company would claim a
tax deduction in connection with such Award, a Covered Employee, then the
Committee may provide that this Article 10 is applicable to such Award.

 

10.2Performance Criteria. If the Committee determines that a Restricted Stock
Award, a Performance Award, a Stock Unit Award, or Cash Award is subject to this
Article 10, the lapsing of restrictions thereon and the distribution of cash,
Shares or other property pursuant thereto, as applicable, shall be subject to
the achievement of one or more objective performance goals established by the
Committee, which shall be based on the attainment of specified levels of one or
any combination of the following: revenues; booking of orders; earnings, or some
derivative thereof such as earnings before interest and taxes (“EBIT”), earnings
before interest, taxes, depreciation and amortization (“EBITDA”), or earnings
per share; operating income; pre- or after-tax income; cash flow; net earnings;
return on equity (“ROE”); return on capital (including return on total capital
or return on invested capital); return on assets or net assets; economic value
added (“EVA”) (or an equivalent metric); margins; share price performance; total
shareholder return (“TSR”); improvement in or attainment of expense levels;
safety performance; on-time delivery; and improvement in or attainment of
working capital levels of the Company or any Subsidiary, division, business unit
or product line of the Company for or within which the Participant is primarily
employed. Such performance goals also may be based solely by reference to the
Company’s performance or the performance of a Subsidiary, division, business
unit or product line of the Company, or based upon the relative performance of
other companies or upon comparisons of any of the indicators of performance
relative to other companies. Such performance goals shall be set by the
Committee within the time period prescribed by, and shall otherwise comply with
the requirements of, Section 162(m) of the Code, and the regulations thereunder.
The Committee may provide in any such Performance Award that any evaluation of
performance may include or exclude certain events that occur during a
Performance Period including but not limited to: (i) amortization, depreciation
or impairment of tangible or intangible assets, (ii) litigation or claim
judgments or settlements, (iii) the effect of changes in tax law, accounting
principles or other laws or provisions affecting reported results, (iv) accruals
for reorganization and restructuring programs or reductions in force or early
retirement programs, (v) any extraordinary non-recurring items that may be
defined in an objective and non-discretionary manner under or by reference to
U.S. Generally Accepted Accounting Principles, accounting standards or other
applicable accounting standards in effect

 

--------------------------------------------------------------------------------

 

from time to time and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
stockholders for the applicable year, (vi) the sale of investments or non-core
assets; (vii) discontinued operations, categories or segments; (viii)
investments, acquisitions or dispositions; (ix) political, legal and other
business interruptions (such as due to war, insurrection, riot, terrorism,
confiscation, expropriation, nationalization, deprivation, seizure, and
regulatory requirements); (x) natural catastrophes; (xi) currency fluctuations;
(xii) stock based compensation expense; (xiii) stock repurchases; (xiv) early
retirement of debt; (xv) conversion of convertible debt securities; and (xvi)
termination of real estate leases.

 

10.3Adjustments. Notwithstanding any provision of the Plan (other than
Article 12), with respect to any Restricted Stock, Performance Award, Stock Unit
Award, or Cash Award that is subject to this Section 10, the Committee may
adjust downwards, but not upwards, the amount payable pursuant to such Award,
and the Committee may not waive the achievement of the applicable performance
goals, except in the case of the death or disability of the Participant or
change of control or as otherwise determined by the Committee in special
circumstances.

 

10.4Restrictions. The Committee shall have the power to impose such other
restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.

 

10.5Limitations on Grants to Individual Participant. Subject to adjustment as
provided in Section 12.2, no Participant may be granted (i) Options or Stock
Appreciation Rights during any calendar year with respect to more than 1,500,000
Shares, (ii) Restricted Stock, Performance Awards and/or Stock Unit Awards that
are denominated in Shares in any calendar year with respect to more than
1,500,000 Shares (the “Limitations”). In addition to the foregoing, the maximum
dollar value payable to any Participant in any calendar year with respect to a
Cash Award that is a Performance Award is $5,000,000 If an Award is cancelled,
the cancelled Award shall continue to (including a Performance Unit denominated
in cash) be counted toward the applicable Limitations.

 

11.    Cancellation of Award; Clawbacks

 

Notwithstanding anything to the contrary contained herein, (1) an Award
Agreement may provide that the Award shall be canceled if the Participant,
without the consent of the Company, while employed by the Company or any
Subsidiary or after termination of such employment or service, establishes a
relationship with a competitor of the Company or any Subsidiary or engages in
activity that is in conflict with or adverse to the interest of the Company or
any Subsidiary, as determined by the Committee in its sole discretion and (2)
all Awards shall be subject to any clawback policy adopted by the Company
whether before or after the grant of the Award.

 

 

--------------------------------------------------------------------------------

 

12.    Generally Applicable Provisions

 

12.1Amendment, Modification, Suspension or Termination. The Board may amend,
modify, suspend or terminate this Plan (and the Committee may amend an Award
Agreement) for the purpose of meeting or addressing any changes in legal
requirements or for any other purpose permitted by law, except that (1) no
amendment or alteration that would adversely affect the rights of any
Participant under any Award previously granted to such Participant shall be made
without the consent of such Participant and (2) no amendment or alteration shall
be effective prior to its approval by the stockholders of the Company to the
extent stockholder approval is otherwise required by applicable legal
requirements or the requirements of the securities exchange on which the
Company’s stock is listed, including any amendment that expands the types of
Awards available under this Plan, materially increases the number of Shares
available for Awards under this Plan, materially expands the classes of persons
eligible for Awards under this Plan, materially extends the term of this Plan,
materially changes the method of determining the exercise price of Options, or
deletes or limits any provisions of this Plan that prohibit the repricing of
Options or SARs.

 

12.2Adjustments.

 

a.The existence of outstanding Awards shall not affect in any manner the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the capital
stock of the Company or its business or any merger or consolidation of the
Company, or any issue of bonds, debentures, preferred or prior preference stock
(whether or not such issue is prior to, on a parity with or junior to the
Shares) or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding of any kind, whether or not of a character similar to that of
the acts or proceedings enumerated above.

 

b. In the event of any subdivision or consolidation of outstanding shares of
Common Stock, declaration of a dividend payable in Shares or other stock split,
then (1) the number of Shares reserved under this Plan, (2) the number of Shares
covered by outstanding Awards in the form of Shares or units denominated in
Shares, (3) the exercise price or other price in respect of such Awards, (4) the
Limitations, and (5) the appropriate Fair Market Value and other price
determinations for such Awards shall each be proportionately adjusted by the
Committee as appropriate to reflect such transaction. In the event of any other
recapitalization or capital reorganization of the Company, any consolidation or
merger of the Company with another corporation or entity, the adoption by the
Company of any plan of exchange affecting the Shares or any distribution to
holders of Shares of securities or property (other than normal cash dividends or
dividends payable in Shares), the Committee shall make appropriate adjustments
to (i) the number and kind of shares covered by Awards in the form of Shares or
units denominated in Shares, (ii) the exercise price or other price in respect
of such Awards, (iii) the appropriate Fair Market Value and other price
determinations for such Awards, and (iv) the Limitations to reflect such
transaction; provided that such adjustments shall only be such as are necessary
to maintain the proportionate interest of the holders of the Awards and
preserve, without increasing, the value of such Awards.

 

 

--------------------------------------------------------------------------------

 

c.In connection with a corporate merger, consolidation, acquisition of property
or stock, separation, reorganization or liquidation, the Committee may make such
adjustments to Awards or other provisions for the disposition of Awards as it
deems equitable, and shall be authorized, in its discretion, (1) to provide for
the substitution of a new Award or other arrangement (which, if applicable, may
be exercisable for such property or stock as the Committee determines) for an
Award or the assumption of the Award, regardless of whether in a transaction to
which Code Section 424(a) applies, (2) to provide for the acceleration of the
vesting and exercisability of, or lapse of restrictions with respect to, the
Award and, if the transaction is a cash merger, provide for the termination of
any portion of the Award that remains unexercised at the time of such
transaction, or (3) to cancel any such Awards and to deliver to the Participants
cash in an amount that the Committee shall determine in its sole discretion is
equal to the fair market value of such Awards on the date of such event, which
in the case of Options or Stock Appreciation Rights shall be the excess of the
Fair Market Value of Common Stock on such date over the Option or base price of
such Award.

 

d.No adjustment or substitution pursuant to this Section 12.2 shall be made in a
manner that results in noncompliance with the requirements of Code Section 409A,
to the extent applicable.

 

12.3Transferability of Awards. Except as provided below, and except as otherwise
authorized by the Committee in an Award Agreement, no Award and no Shares
subject to Awards described in Article 8 that have not been issued or as to
which any applicable restriction, performance or deferral period has not lapsed,
may be sold, assigned, transferred, pledged or otherwise encumbered, other than
by will or the laws of descent and distribution, or pursuant to a qualified
domestic relations order, and such Award may be exercised during the life of the
Participant only by the Participant or the Participant’s guardian or legal
representative. Notwithstanding the foregoing, a Participant may assign or
transfer an Award (i) for charitable donations, (ii) to the Participant’s
spouse, children or grandchildren (including any adopted and stepchildren and
grandchildren, (iii) a trust for the benefit of one or more of the Participant
or the persons referred to in clause (ii), or (iv) any other person with the
consent of the Committee (each transferee thereof, a “Permitted Assignee”);
provided that such Permitted Assignee shall be bound by and subject to all of
the terms and conditions of the Plan and the Award Agreement relating to the
transferred Award and shall execute an agreement satisfactory to the Company
evidencing such obligations; and provided further that such Participant shall
remain bound by the terms and conditions of the Plan. The Company shall
cooperate with any Permitted Assignee and the Company’s transfer agent in
effectuating any transfer permitted under this Section.

 

12.4Termination of Employment. The Committee shall determine and set forth in
each Award Agreement whether any Awards granted in such Award Agreement will
continue to be exercisable, and the terms of such exercise, on and after the
date that a Participant ceases to be employed by or to provide services to the
Company or any Subsidiary (including as a Director), whether by reason of death,
disability, voluntary or involuntary termination of employment or services, or
otherwise. The date of termination of a Participant’s employment or services
will be determined by the Committee, which determination will be final.

 

 

--------------------------------------------------------------------------------

 

12.5Deferral; Dividend Equivalents. The Committee shall be authorized to
establish procedures pursuant to which the payment of any Award may be deferred.
Subject to the provisions of the Plan and any Award Agreement, the recipient of
an Award (including any deferred Award) may, if so determined by the Committee,
be entitled to receive, currently or on a deferred basis, cash, stock or other
property dividends, or cash payments in amounts equivalent to cash, stock or
other property dividends on Shares (“Dividend Equivalents”) with respect to the
number of Shares covered by the Award, as determined by the Committee, in its
sole discretion. The Committee may provide that such amounts and Dividend
Equivalents (if any) shall be deemed to have been reinvested in additional
Shares or otherwise reinvested and may provide that such as amounts and Dividend
Equivalents are subject to the same vesting or performance conditions as the
underlying Award. Dividend Equivalents attributable to Performance Awards shall
not be paid out before the underlying Performance Award has been earned. No
Dividend Equivalents shall be granted in connection with an Option or a Stock
Appreciation Right.

 

12.6Restrictions. No Common Stock or other form of payment shall be issued with
respect to any Award unless the Company shall be satisfied based on the advice
of its counsel that such issuance will be in compliance with applicable federal
and state securities laws. Certificates evidencing shares of Common Stock
delivered under this Plan (to the extent that such shares are so evidenced) may
be subject to such stop transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any securities exchange or transaction
reporting system upon which the Common Stock is then listed or to which it is
admitted for quotation and any applicable federal or state securities law. The
Committee may cause a legend or legends to be placed upon such certificates (if
any) to make appropriate reference to such restrictions.

 

13.    Miscellaneous

 

13.1Tax Withholding. The Company shall have the right to make all payments or
distributions pursuant to the Plan to a Participant (or a Permitted Assignee
thereof) (any such person, a “Payee”) net of any applicable federal, state and
local taxes required to be paid or withheld as a result of (a) the grant of any
Award, (b) the exercise of an Option or Stock Appreciation Right, (c) the
delivery of Shares or cash, (d) the lapse of any restrictions in connection with
any Award or (e) any other event occurring pursuant to the Plan. The Company or
any Subsidiary shall have the right to withhold from wages or other amounts
otherwise payable to such Payee such withholding taxes as may be required by
law, or to otherwise require the Payee to pay such withholding taxes. If the
Payee shall fail to make such tax payments as are required, the Company or its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to such Payee or to take
such other action as may be necessary to satisfy such withholding obligations.
The Committee shall be authorized to establish procedures for election by
Participants to satisfy such obligation for the payment of such taxes by
tendering previously acquired Shares (either actually or by attestation, valued
at their then Fair Market Value), or by directing the Company to retain Shares
(up to the Participant’s minimum required tax withholding rate or such other
rate that will not trigger a negative accounting impact) otherwise deliverable
in connection with the Award.

 

13.2Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor the
grant of an Award hereunder shall confer upon any Employee or Director the right
to continue in the employment or service of the Company or any Subsidiary or
affect any right that the Company or any Subsidiary may have to terminate the
employment or service of (or to demote or to

 

--------------------------------------------------------------------------------

 

exclude from future Awards under the Plan) any such Employee or Director at any
time for any reason. Except as specifically provided by the Committee, the
Company shall not be liable for the loss of existing or potential profit from an
Award granted in the event of termination of an employment or other
relationship. No Employee or Director shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Employees or Directors under the Plan.

 

13.3Prospective Recipient. The prospective recipient of any Award under the Plan
shall not, with respect to such Award, be deemed to have become a Participant,
or to have any rights with respect to such Award, until and unless such
recipient shall have complied with the then applicable terms and conditions of
the Award.

 

13.4Stop-Transfer Orders. All certificates for Shares delivered under the Plan
pursuant to any Award shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Shares are then listed, and any applicable federal or
state securities law, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

 

13.5Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Subsidiary, division or business unit of the Company. Any income or gain
realized pursuant to Awards under the Plan and any Stock Appreciation Rights
constitute a special incentive payment to the Participant and shall not be taken
into account, to the extent permissible under applicable law, as compensation
for purposes of any of the employee benefit plans of the Company or any
Subsidiary except as may be determined by the Committee or by the Board or board
of directors of the applicable Subsidiary.

 

13.6Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

 

13.7Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.

 

 

--------------------------------------------------------------------------------

 

13.8Construction. As used in the Plan, the words “include” and “including” , and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation”.

 

13.9Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant by the Company, nothing contained herein
shall give any such Participant any rights that are greater than those of a
general creditor of the Company. In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver the Shares or payments in lieu of or with
respect to Awards hereunder; provided, however, that the existence of such
trusts or other arrangements is consistent with the unfunded status of the Plan.

 

13.10Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware, without
reference to principles of conflict of laws, and construed accordingly.

 

13.11Effective Date of Amended and Restated Plan; Expiration of Plan. The
amended and restated Plan shall be effective on the date of the approval of the
amended and restated Plan by the holders of the shares entitled to vote at a
duly constituted meeting of the stockholders of the Company. The amended and
restated Plan shall be null and void and of no effect if the foregoing condition
is not fulfilled and in such event the Plan as in effect immediately prior to
the Restatement Date will continue to operate in accordance with its terms.
Awards may be granted under the amended and restated Plan at any time and from
time to time on or prior to the tenth anniversary of the effective date of the
amended and restated Plan, on which date the amended and restated Plan will
expire except as to Awards then outstanding under the Plan. Such outstanding
Awards shall remain in effect until they have been exercised or terminated, or
have expired.

 

13.12Foreign Employees. Awards may be granted to Participants who are foreign
nationals or employed outside the United States, or both, on such terms and
conditions different from those applicable to Awards to Employees employed in
the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees on assignments outside their home country.

 

13.13Code Section 409A.

 

a.Awards made under this Plan are intended to comply with or be exempt from Code
Section 409A, and ambiguous provisions hereof, if any, shall be construed and
interpreted in a manner consistent with such intent. No payment, benefit or
consideration shall be substituted for an Award if such action would result in
the imposition of taxes under Code Section 409A. Notwithstanding anything in
this Plan to the contrary, if any Plan provision or Award under this Plan would
result in the imposition of an additional tax under Code Section 409A, that Plan
provision or Award shall be reformed, to the extent permissible under Code
Section 409A, to avoid imposition of the additional tax, and no such action
shall be deemed to adversely affect the Participant’s rights to an Award.

 

--------------------------------------------------------------------------------

 

 

b.Unless the Committee provides otherwise in an Award Agreement, each Restricted
Stock Unit Award, Performance Unit Award or Cash Award (or portion thereof if
the Award is subject to a vesting schedule) shall be settled no later than the
15 th day of the third month after the end of the first calendar year in which
the Award (or such portion thereof) is no longer subject to a “substantial risk
of forfeiture” within the meaning of Code Section 409A. If the Committee
determines that a Restricted Stock Unit Award, Performance Unit Award or Cash
Award is intended to be subject to Code Section 409A, the applicable Award
Agreement shall include terms that are designed to satisfy the requirements of
Code Section 409A.

 

c.If the Participant is identified by the Company as a “specified employee”
within the meaning of Code Section 409A(a)(2)(B)(i) on the date on which the
Participant has a “separation from service” (other than due to death) within the
meaning of Treasury Regulation § 1.409A-1(h), any Award payable or settled on
account of a separation from service that is deferred compensation subject to
Code Section 409A shall be paid or settled on the earliest of (1) the first
business day following the expiration of six months from the Participant’s
separation from service, (2) the date of the Participant’s death, or (3) such
earlier date as complies with the requirements of Code Section 409A.

 

13.14Captions. The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.

 

 